Opinion issued December 10, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00678-CV
                           ———————————
                      MARCUS LAVERGNE, Appellant
                                        V.
    TIKESHIA LAVERGNE AND TEXAS DEPARTMENT OF MOTOR
                    VEHICLES, Appellees


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1050770


                         MEMORANDUM OPINION

      Appellant, Marcus Lavergne, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a) (West 2013),

101.041 (West Supp. 2015); Order Regarding Fees Charged in the Supreme Court,
in Civil Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-

District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). After being

notified that this appeal was subject to dismissal, appellant did not adequately

respond. See TEX. R. APP. P. 5, 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees. We

dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Brown.




                                           2